internal_revenue_service national_office technical_advice_memorandum june number release date index uil no case-mis no ----------------------- ----------------------- ----------------------------------- -------------------------- 263a tam-104201-04 cc ita b06 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ---------------------------------- ---------------------- ------------------------ ---------------- ---------- ------------------ legend taxpayer issues ---------------------------------- under the circumstances described below whether taxpayer’s construction of prehung doors constitutes the production of tangible_personal_property within the meaning of sec_263a of the internal_revenue_code and sec_1_263a-2 and sec_1_263a-2 of the income_tax regulations and therefore taxpayer is a reseller with production activities within the meaning of sec_1_263a-3 if the answer to issue is yes whether taxpayer’s production activities are de_minimis within the meaning of sec_1_263a-3 if the answer to issue is yes and the answer to issue is no whether the commissioner may require taxpayer to use using any method that in his opinion clearly reflects the taxpayer's taxable_income tam-104201-04 conclusions under the circumstances described below taxpayer’s construction of prehung doors constitutes the production of tangible_personal_property within the meaning of sec_263a of the internal_revenue_code and sec_1_263a-2 and sec_1_263a-2 of the income_tax regulations and therefore taxpayer is a reseller with production activities within the meaning of sec_1_263a-3 taxpayer’s production activities are not de_minimis within the meaning of sec_1_263a-3 the service may require taxpayer to use any method that in his opinion clearly reflects the taxpayer's taxable_income facts taxpayer sells pre-hung doors as well as various building materials for homes all products purchased by taxpayer are sold as is except for the pre-hung doors the assembled pre-hung door sales are more than thirty percent of the company’s total sales taxpayer does not install the pre-hung doors in the homes but puts the door together with the door frame per customer specifications the activities associated with the construction of exterior pre-hung doors include stapling the door frame together routing for hinges and screwing the hinges on the door this process typically take sec_4 employees approximately minutes the assembly of interior pre-hung doors uses specialized equipment the interior door is loaded into the machine which cuts the casing the hinges are installed and the frame is built the interior pre-hung door takes approximately minutes taxpayer constructs pre-hung doors only when an order is placed the pre-hung doors are assembled within one day of the customer’s order and shipped the same day or the next business_day taxpayer has historically deducted the costs as they were incurred taxpayer’s average annual gross_receipts for the three previous taxable years did not exceed dollar_figure million taxpayer’s gross_receipts from sale of the produced property represent more than thirty percent of taxpayer’s total sales the service and taxpayer disagree on the portion of taxpayer’s total labor costs attributable to the direct labor involved in construction of pre-hung doors but both parties agree that it is more than fourteen percent of taxpayer’s total labor costs applicable law generally sec_263a provides that certain direct and indirect_costs for property held as inventory must be included in the cost of inventory or in the case of other_property must be capitalized tam-104201-04 sec_263a provides that sec_263a applies to real or tangible_personal_property produced_by_the_taxpayer sec_263a provides that sec_263a applies to real or personal_property described in sec_1221 that is acquired for resale sec_263a provides an exception to the requirement to capitalize costs under sec_263a for property acquired for resale if the taxpayer has average annual gross_receipts for the three preceding years of dollar_figure million or less sec_263a provides in general that the term produce includes construct build install manufacture develop or improve sec_1_263a-2 provides that the term produce for purposes of sec_263a includes the following construct build install manufacture develop improve create raise or grow sec_1_263a-1 provides that under sec_263a taxpayers must capitalize their direct costs and a properly allocable share of their indirect_costs to property produced or property acquired for resale in order to determine these capitalizable costs taxpayers must allocate or apportion costs to various activities including production or resale activities after sec_263a costs are allocated to the appropriate production or resale activities these costs are generally allocated to the items of property produced or acquired for resale during the taxable_year and capitalized to the items that remain on hand at the end of the taxable_year generally sec_1_263a-3 provides that a taxpayer must capitalize all direct costs and certain indirect_costs associated with real_property and tangible_personal_property it produces except as otherwise provided a reseller including a small reseller that also produces property must capitalize the additional sec_263a costs associated with any property it produces sec_1_263a-3 provides in general that handling costs include costs attributable to processing assembling repackaging transporting and other similar activities with respect to property acquired for resale provided the activities do not come within the meaning of the term produce as defined in sec_1_263a-2 sec_1_263a-3 provides that processing costs are the costs a reseller incurs in making minor changes or alterations to the nature or form of a product acquired for resale minor changes to a product include for example monogramming a sweater altering a pair of pants and other similar activities sec_1_263a-3 provides that assembling costs generally are associated with incidental activities that are necessary in readying property for resale such as attaching wheels and handlebars to a bicycle acquired for resale sec_1_263a-3 provides an exception for small resellers specifically a small reseller is not required to capitalize additional sec_263a costs associated with any personal_property that is produced incident to its resale activities provided the production activities are de_minimis within the meaning of sec_1_263a-3 tam-104201-04 sec_1_263a-3 provides in determining whether a taxpayer’s production activities are de_minimis all facts and circumstances must be considered for example the taxpayer must consider the volume of the production activities in its trade_or_business production activities are presumed to be de_minimis if i the gross_receipts from the sale of the property produced by the reseller are less than percent of the total gross_receipts of the trade_or_business and ii the labor costs allocable to the production activities of the trade_or_business are less than percent of the reseller’s total labor costs sec_1_263a-2 provides a simplified_method for determining the additional sec_263a costs properly allocable to ending inventories of property produced and other eligible_property on hand at the end of the taxable_year sec_1_263a-1 provides that taxpayers may use the simplified methods provided in sec_1_263a-2 and sec_1_263a-3 to allocate direct and indirect_costs to eligible_property produced or eligible_property acquired for resale sec_1_263a-1 provides that a taxpayer may use the methods described in the regulations if they are reasonable allocation_methods and that a taxpayer may use any other reasonable method to properly allocate direct and indirect_costs an allocation method is considered reasonable if i the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 with appropriate consideration given to the volume and value of the taxpayer’s production or resale activities the availability of costing information the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocations the allocation method is applied consistently by the taxpayer and the allocation method is not used to circumvent the requirements of the simplified methods provided in sec_1_263a-1 sec_1_263a-2 sec_1_263a-3 or the principles of sec_263a ii iii sec_1_263a-2 provides that except for self constructed assets taxpayer elects to exclude the simplified_production_method if elected for any trade_or_business of a producer must be used for all production and resale activities associated with inventory_property sec_446 provides that if the method_of_accounting used by the taxpayer does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the commissioner does clearly reflect income see also sec_1_446-1 tam-104201-04 analysis under the circumstances described above whether taxpayer’s assembly activity constitutes the production of tangible_personal_property within the meaning of sec_263a of the internal_revenue_code and sec_1_263a-2 and sec_1 263a- a of the income_tax regulations and therefore taxpayer is a reseller with production activity within the meaning of sec_1_263a-3 taxpayer is a reseller engaged in the sale of doors and other products to home builders taxpayer’s average annual gross_receipts for the three previous taxable years did not exceed dollar_figure million consequently under sec_263a taxpayer qualifies as a small reseller and is not required to capitalize costs under sec_263a to property acquired for resale however this exception does not apply to property produced by taxpayer if taxpayer’s assembly of pre-hung doors constitutes production it must capitalize the required sec_263a costs unless the de_minimis exception discussed in below applies for purposes of the uniform_capitalization_rules produce includes construct build install manufacture develop improve create raise or grow whether taxpayer's activities in constructing pre-hung doors constitute production depends on the specific facts taxpayer’s assembly process includes stapling the door frame routing for hinges screwing the hinges on the doors and for interior pre-hung doors the process also includes using specialized equipment to cut the casing the constructing of each door requires the labor of several employees if these assembly activities simply fell under the definition of handling costs under sec_1_263a-3 they would not be considered production sec_1_263a-3 provides that certain handling costs including processing and assembling costs do not come within the meaning of produce under sec_263a sec_1_263a-3 provides that processing costs are the costs a reseller incurs in making minor changes or alterations to the nature or form of a product acquired for resale including for example monogramming a sweater altering a pair of pants and other similar activities sec_1_263a-3 provides that assembling costs generally are associated with incidental activities that are necessary in readying property for resale such as attaching wheels and handlebars to a bicycle acquired for resale taxpayer is constructing pre-hung doors the cutting of the casing building of the frame routing and installation of hinges to fit the door to the frame are not incidental activities unlike hemming a pair of pants these are significant modifications to the property the equipment and labor used in this process add costs to the property and transform it into a pre-hung door more than fourteen percent of taxpayer’s total labor costs are attributable to the direct labor involved in assembly of pre-hung doors tam-104201-04 taxpayer’s pre-hung door activities are thus production activities since they improve and add value to the product and transform it into a new product for sale consequently taxpayer is a reseller with production activity within the meaning of sec_1_263a-3 if the answer to issue is yes whether taxpayer’s production activities are de_minimis within the meaning of sec_1_263a-3 even though taxpayer produces pre-hung doors sec_1_263a-3 exempts a small reseller from capitalizing additional sec_263a costs associated with its production activities if the production activities are de_minimis under sec_1_263a-3 taxpayer’s production activities are presumed to be de_minimis if the sales of the produced property are less than ten percent of total sales and the labor costs allocable to the production activities are less than ten percent of total labor costs taxpayer’s gross_receipts from sale of the produced property represent more than thirty percent of taxpayer’s total sales since both sales and labor costs are required to be under the ten percent limit for the production activities to be presumed de_minimis taxpayer’s sales alone would eliminate such a presumption for taxpayer in addition taxpayer’s labor costs do not fall below the ten percent threshold since taxpayer meets neither the sales nor the labor cost limits its production activities do not qualify as de_minimis under sec_1_263a-3 while taxpayer fails the percentage_test its activities may still be considered de_minimis based on a consideration of all of the facts and circumstances of the case taxpayer concedes that its labor costs do not meet the ten percent limit under sec_1_263a-3 taxpayer argues that its automated machinery and standardized procedures result in minimal actual labor in assembling pre-hung doors however the use of automated machinery in the production process weighs against treating the production activity as de_minimis as such machinery is more in line with traditional production activities taxpayer also argues that its production activity is de_minimis because the amount of additional sec_263a costs it calculates would be allocated to ending inventory is trivial relative to overall cost_of_goods_sold however the issue is not whether the additional sec_263a costs are de_minimis but whether the production activities themselves are de_minimis where the sales of produced property are more than thirty percent of a taxpayer’s total sales such production activities are not de_minimis given the material amount of taxpayer’s sales and labor costs attributable to the production activities taxpayer’s production activities are not de_minimis within the meaning of sec_1_263a-3 if the answer to issue is yes and the answer to issue is no whether the commissioner may require taxpayer to use any method that in his opinion clearly reflects the taxpayer's taxable_income tam-104201-04 sec_446 provides that if the taxpayer’s method_of_accounting does not clearly reflect income the computation of taxable_income shall be made under such method as in the commissioner’s opinion does clearly reflect income see also sec_1_446-1 the commissioner has broad powers in determining whether accounting methods used by a taxpayer clearly reflect income 360_us_446 1959_2_cb_460 once the commissioner determines that a taxpayer's method does not clearly reflect income he may select for the taxpayer a method which in his opinion does clearly reflect income sec_446 the taxpayer carries the burden of showing that the method selected by the commissioner is incorrect and such burden is extremely difficult to carry 97_tc_120 citing 42_tc_926 affd 357_f2d_656 9th cir sec_446 vests the commissioner with wide discretion in determining whether a particular method_of_accounting clearly reflects income and a heavy burden is imposed upon the taxpayer to overcome a determination by the commissioner in this area 88_tc_1500 the courts have consistently held that the commissioner's authority under sec_446 permits him to select the method_of_accounting the taxpayer must use once he has determined that a taxpayer's method does not clearly reflect income see 439_us_522 1979_1_cb_167 71_f3d_209 6th cir 28_fedclaims_320 aff'd without op 22_f3d_1105 fed cir accordingly we conclude that the commissioner may compute the taxpayer's taxable_income using any method that in his opinion clearly reflects the taxpayer's taxable_income caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
